Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 1 of 12 PAGEID #: 1845




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

    ANTHONY O. CURLETT, SR.,                          : Case No. 3:20-cv-185
                                                      :
            Plaintiff,                                :
                                                      : District Judge Michael J. Newman
    vs.                                               :
                                                        Magistrate Judge Peter B. Silvain, Jr.
                                                      :
    COMMISSIONER OF THE SOCIAL                        :
    SECURITY ADMINISTRATION,                          :
                                                      :
            Defendant.                                :


                              REPORT AND RECOMMENDATIONS1


           Plaintiff Anthony O. Curlett, Sr., brings this case challenging the Social Security

Administration’s partial denial of his application for Supplemental Security Income. The case is

before the Court upon Plaintiff’s Statement of Errors (Doc. #13), the Commissioner’s (Amended)

Memorandum in Opposition (Doc. #20), Plaintiff’s Reply (Doc. #17), and the administrative

record (Doc. #9).

I.         Background

           The Social Security Administration provides Supplemental Security Income to individuals

who are under a “disability,” among other eligibility requirements. Bowen v. City of New York,

476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). The term “disability” encompasses “any

medically determinable physical or mental impairment” that precludes an applicant from

performing “substantial gainful activity.” 42 U.S.C. § 1382c(a)(3)(A); see Bowen, 476 U.S. at

469-70.



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 2 of 12 PAGEID #: 1846




       In the present case, Plaintiff applied for benefits on July 11, 2014, alleging disability due

to several impairments, including diabetes, neuropathy, a back injury, sleep apnea, and high blood

pressure. After Plaintiff’s application was denied initially and upon reconsideration, he requested

and received a hearing before Administrative Law Judge (ALJ) Gregory G. Kenyon. Thereafter,

the ALJ issued a written decision, denying Plaintiff’s application for benefits. The Appeals

Council denied Plaintiff’s request for review.

       Plaintiff filed a previous suit in the United States District Court for the Southern District

of Ohio and upon the parties’ Joint Motion, the Court remanded the case. Curlett v. Berryhill,

3:17cv357, Doc. #11 (S.D. Ohio May 9, 2018). Thereafter, the Appeals Council remanded the

case to ALJ Kenyon. After a second hearing, ALJ Kenyon issued a second written decision

addressing each of the five sequential steps set forth in the Social Security Regulations. See 20

C.F.R. § 416.920. He reached the following main conclusions:

       Step 1:       Plaintiff has not engaged in substantial gainful employment since July 11,
                     2014.

       Step 2:       He has the severe impairments of diabetes mellitus with associated
                     neuropathy, lumbosacral degenerative disc disease, obstructive sleep apnea,
                     hidradenitis suppurative, obesity, depression, anxiety disorder, borderline
                     intellectual functioning, and adult attention deficit/hyperactivity disorder.

       Step 3:       He does not have an impairment or combination of impairments that meets
                     or equals the severity of one in the Commissioner’s Listing of Impairments,
                     20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:       His residual functional capacity, or the most he could do despite his
                     impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir.
                     2002), consists of “sedentary work … with the following exceptions: No
                     more than occasional crouching, crawling, kneeling, stooping, balancing, or
                     climbing of ramps and stairs. No work on uneven surfaces, such as grass or
                     gravel, or climbing of ladders, ropes, or scaffolds. No driving of automotive
                     equipment or work around hazards such as unprotected heights or dangerous
                     machinery. No concentrated exposure to temperature extremes or respiratory
                     irritants. The claimant is limited to performing jobs in which he would be
                     permitted to use a cane for assistance when ambulating. The claimant is

                                                 2
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 3 of 12 PAGEID #: 1847




                     limited to performing unskilled, simple, repetitive tasks, without fast-paced
                     production work requirements or in jobs involving strict production quotas.
                     No more than occasional contact with supervisors, co-workers, and the
                     general public. The claimant is limited to performing jobs in which there is
                     very little, if any, change in the job duties or the work routine from one day
                     to the next.”

                     He has been unable to perform any of his past relevant work.

       Step 5:       Prior to September 4, 2017, the date Plaintiff’s age category changed, he
                     could perform a significant number of jobs that existed in the national
                     economy.

(Doc. #9, PageID #s 1041-58). Based on these findings, the ALJ concluded that Plaintiff was not

disabled prior to September 4, 2017, but became disabled on that date. Id. at 1057.

       The evidence of record is adequately summarized in the ALJ’s decision (Doc. #9, PageID

#s 1041-58), Plaintiff’s Statement of Errors (Doc. #13), the Commissioner’s Memorandum in

Opposition (Doc. #20), and Plaintiff’s Reply (Doc. #17). To the extent that additional facts are

relevant, they will be summarized in the discussion section below.

II.    Standard of Review

       Judicial review of an ALJ’s decision is limited to whether the ALJ’s finding are supported

by substantial evidence and whether the ALJ applied the correct legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997)); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Substantial evidence is such “relevant evidence that a reasonable mind might accept as adequate

to support a conclusion.” Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014) (citing

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.2007)). It is “less than a preponderance

but more than a scintilla.” Id.

       The second judicial inquiry—reviewing the correctness of the ALJ’s legal analysis—may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

                                                3
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 4 of 12 PAGEID #: 1848




Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). Under this review, “a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the

claimant of a substantial right.” Bowen, 478 F.3d at 746 (citing Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 546-47 (6th Cir. 2004)).

III.    Discussion

       Plaintiff contends that the ALJ failed to adequately consider his edema and parethesias; did

not address his need to elevate his legs, and improperly evaluated the treating source opinions.

The Commissioner maintains that the ALJ properly assessed the evidence related to Plaintiff’s

alleged functional limitations and the medical source opinions.

       A.      Plaintiff’s Impairments & Functional Limitations

       Plaintiff asserts that the ALJ failed to consider or even mention that the record shows that

he repeatedly exhibited edema and paresthesias. (Doc. #13, PageID #1758). He points to records

that indicate he had numbness and tingling in his fingers and feet, limited ambulation, ambulation

by cane, and continual burning of his feet. Id. (citing Doc. #9, PageID #s 496, 540, 542, 619-20,

629, 653, 659, 756-57).

       Although Plaintiff is correct that edema and paresthesias are mentioned in the medical

records, see Doc. #9, PageID #s 527, 629, 660, the mere diagnosis of an impairment is insufficient

to support a disability finding. Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (citing Foster

v. Bowen, 853 F.2d 483, 489 (6th Cir. 1988)). Instead, “disability is determined by the functional

limitations imposed by a condition ….” Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 551 (6th

Cir. 2014) (citation omitted).




                                                4
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 5 of 12 PAGEID #: 1849




       Plaintiff’s treating providers, Joni Koren, D.O., and Janet Smith, CNP, did not identify

edema or paresthesias as one of Plaintiff’s medical conditions in any of their medical opinions.

(Doc. #9, PageID #s 561, 1385, 1391). Similarly, Mary Sroga, NP, did not list either in her

evaluation forms. Id. at 559, 588. Amita Oza, M.D., who evaluated Plaintiff in October 2014,

noted Plaintiff was without edema. Id. at 435. And, she did not mention paresthesias. Id. at 434-

36. Indeed, no medical provider indicated that edema and paresthesias impaired Plaintiff in any

way.

       Nonetheless, Plaintiff is correct that the ALJ did not specifically mention edema or

paresthesias in his decision. However, this does not constitute error because the ALJ recognized

the symptoms Plaintiff points to and reasonably accounted for them in his residual functional

capacity (RFC) assessment. For instance, the ALJ acknowledged that Plaintiff needed support

when ambulating and restricted him to jobs where he could use a cane. Id. at 1052. He also limited

Plaintiff to sedentary work to limit the total time he can be required to stand and/or walk during

the workday. Id. The ALJ noted that Plaintiff had neuropathy in his feet and balance problems.

Id. Accordingly, he found that Plaintiff could not work on uneven surfaces such as grass or gravel.

Id. at 1050-52. Further, based on Plaintiff’s pain symptoms, limited mobility, and concentration

deficits, the ALJ limited Plaintiff to no driving of automotive equipment and no work around

hazards such as unprotected heights or dangerous machinery. Id.

       But, Plaintiff argues, the ALJ failed to explain why he did not include any limitations for

elevation of the legs in his RFC assessment. Plaintiff contends that this error is not harmless

because the vocational expert testified that an individual with Plaintiff’s functional limitations who

needed to elevate his legs above waist level while sitting down would be unable to sustain

competitive employment. (Doc. #13, PageID #1760). In support, Plaintiff points to an article


                                                  5
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 6 of 12 PAGEID #: 1850




from MedlinePlus that recognizes raising the legs above heart level while laying down for

treatment of edema. Plaintiff also relies on a note from his physical therapist that he “had

decreased pain when lying supine with [both lower extremities] propped on traction stool at

⁓90/90.” (Doc. #9, PageID #962).

       Plaintiff has not pointed to a medical opinion that indicates he must elevate his legs during

any portion of an eight-hour workday to alleviate symptoms from edema and/or paresthesias.

Indeed, Plaintiff has not pointed to a medical opinion that specifically mentions edema or

paresthesias. Thus, the ALJ did not err in failing to discuss or failing to include a limitation for

elevating legs in the RFC. See Sorrell v. Comm’r of Soc. Sec., 656 F. App’x 162, 170 (6th Cir.

2016) (“the ALJ was not required to include a limitation for elevating legs in the RFC because,

although there were some treatment records that mentioned leg elevation as a treatment for edema,

no physician indicated that Sorrell’s edema caused work-related functional limitations, and no

medical expert opined that Sorrell would need to elevate her feet to waist level during the workday

or even every day.”).

       B.      Medical Opinions

       Social Security Regulations require ALJs to adhere to certain standards when weighing

medical opinions. “Key among these is that greater deference is generally given to the opinions

of treating physicians than to those of non-treating physicians, commonly known as the treating

physician rule.” Rogers, 486 F.3d at 242 (citations omitted). The rule is straightforward:

               Treating-source opinions must be given “controlling weight” if two
               conditions are met: (1) the opinion “is well-supported by medically
               acceptable clinical and laboratory diagnostic techniques”; and (2)
               the opinion “is not inconsistent with the other substantial evidence
               in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20 C.F.R. §

404.1527(c)(2)); see Gentry, 741 F.3d at 723.
                                                 6
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 7 of 12 PAGEID #: 1851




        If the treating physician’s opinion is not controlling, “the ALJ, in determining how much

weight is appropriate, must consider a host of factors, including the length, frequency, nature, and

extent of the treatment relationship; the supportability and consistency of the physician’s

conclusions; the specialization of the physician; and any other relevant factors.” Rogers, 486 F.3d

at 242 (citing Wilson, 378 F.3d at 544).

        The Regulations also require ALJs to provide “good reasons” for the weight placed upon

a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory “good reasons” requirement

is satisfied when the ALJ provides “specific reasons for the weight placed on a treating source’s

medical opinions.” Id. (quoting Soc. Sec. R. 96-2p, 1996 WL 374188, at *5 (Soc. Sec. Admin.

July 2, 1996)). The goal is to make clear to any subsequent reviewer the weight given and the

reasons for that weight. Id. Substantial evidence must support the reasons provided by the ALJ.

Id.

        Plaintiff’s treating providers, Joni Koren, D.O., and Janet Smith, CNP, completed three

medical questionnaires between December 2015 and August 2017. (Doc. #9, PageID #s 561-62,

1385-86, 1391-93). In each, they opined that Plaintiff could stand/walk for five to ten minutes in

an eight-hour workday and sit for ten to fifteen minutes (for a total of thirty minutes). He could

lift/carry up to five pounds frequently and up to ten pounds occasionally. His ability to bend is

extremely limited; his ability to push/pull, reach, and do repetitive foot movements is markedly

limited; and his ability to see is moderately limited. They opined that he is unemployable. Id.

        The ALJ assigned “little weight” to Dr. Koren and Ms. Smith’s opinions.2 Id. at 1054. He

acknowledged that Dr. Koren is Plaintiff’s treating physician and as such, her opinions “could




2
 The ALJ correctly recognized that Ms. Smith is not considered an acceptable medical source under the
Regulations. See 20 C.F.R. §416.902(a).

                                                       7
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 8 of 12 PAGEID #: 1852




even be given controlling weight ….” Id. He then provided several reasons, supported by

substantial evidence, for discounting their opinions.

       The ALJ discounted Dr. Koren’s opinion because her “recommended levels of limitation

are grossly disproportionate to the claimant’s even complained-of level of limitation.” Id. at 1054.

The ALJ noted that in the most recent opinion, Dr. Koren opined Plaintiff can only stand for a total

of ten minutes and sit for a total of thirty minutes in an eight-hour workday. This conflicts with

Plaintiff’s testimony at his first hearing in 2016; Plaintiff estimated that he could lift twenty to

thirty pounds and sit for forty-five minutes to an hour. Id. at 124.

       Additionally, Plaintiff’s reports to his medical providers are not consistent with Dr.

Koren and Ms. Smith’s opinions. For instance, Plaintiff told to his podiatrist, Darrell Ballinger,

DPM, in August 2014 that he was working out with heavy weights. Id. at 526. In February 2015,

Plaintiff told him that he was working out five days a week. Id. at 494. He also told Abdul Shahid,

M.D., that he was still going to the gym in February 2015. Id. at 699.

       The ALJ also discounted Dr. Koren and Ms. Smith’s opinions because they are not

supported by medical testing that indicates Plaintiff had “mild-to-moderate levels of neuropathic

pain and degenerative changes.”       Id. at 1054.      Substantial evidence supports the ALJ’s

conclusion. For example, in September 2014, an x-ray of Plaintiff’s lumbar spine revealed

mild degenerative spurring L4-S1. Id. at 545. He had multilevel disc degeneration and

spurring in his mid and lower thoracic spine. Id. at 547. An x-ray in August 2015 showed

mild degenerative changes in Plaintiff’s lumbar spine. Id. at 726, 1372. Further, an EMG in

August 2014 showed mild diabetic peripheral polyneuropathy with mild distal lower extremity

sensory involvement. Id. at 567.




                                                 8
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 9 of 12 PAGEID #: 1853




       Dr. Koren and Ms. Smith’s opinions are inconsistent with the opinions of the record-

reviewing physicians, Elizabeth Das, M.D., and Anne Prosperi, D.O. They opined that Plaintiff

could lift and/or carry twenty pounds occasionally and ten pounds frequently. (Doc. #9, PageID

#s 149, 166). He could stand/walk for a total of four hours and sit for six hours in an eight-hour

workday. Id. He could occasionally use foot controls. Id. at 149-50, 166. They opined he must

use a cane for ambulation. Id. at 150, 166. He can occasionally balance, stoop, kneel, crouch,

crawl, and clim ramps/stairs. Id. at 150, 167. He can never climb ladders, ropes, or scaffolds and

must avoid all exposure to hazards. Id. The ALJ assigned their opinions partial weight. Id. at

1053. While the record-reviewing physicians opined Plaintiff was capable of exertion consistent

with light-level work subject to additional limitations, the ALJ found that Plaintiff was capable of

only sedentary work based on “the extent of [Plaintiff’s] complaints related to diabetic neuropathy

and radiating pain in his legs and feet ….” Id. at 1054.

       Plaintiff correctly points out that Dr. Koren and Ms. Smith’s opinion is consistent with one

opinion from Mary Sroga, NP. (Doc. #13, PageID #1762); see Doc. #9, PageID #560. Ms. Sroga

opined in October 2014 that Plaintiff could only stand/walk for five to ten minutes in an eight-hour

workday and sit for ten to fifteen minutes at a time for a total of thirty minutes in an eight-hour

workday. (Doc. #9, PageID #s 560, 1054). However, Dr. Koren and Ms. Smith’s opinions are

not consistent with Ms. Sroga’s second opinion. In January 2015—only three months after her

first opinion—Ms. Sroga’s opinion changed significantly. She opined Plaintiff can stand/walk for

one hour, sit for eight hours, and lift twenty pounds. Id. at 588. He can occasionally bend and

squat. Id. The ALJ reasonably assigned Ms. Sroga’s opinions “little weight” in part because the

opinions were “wildly divergent and inconsistent.” Id. at 1054. Further, the ALJ rejected Ms.




                                                 9
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 10 of 12 PAGEID #: 1854




 Sroga’s opinion because he “could find nothing in the record to indicate that the claimant can only

 stand for minutes at a time or sit for such a brief portion of the workday.” Id. at 1054.

        Plaintiff also asserts that Dr. Koren and Ms. Smith’s opinions are consistent with the

 opinion of Amita Oza, M.D., who examined Plaintiff in October 2014. Dr. Oza noted that Plaintiff

 has a history of uncontrolled hypertension, diabetes with diabetic peripheral neuropathy, and

 arthritis in his back, knees, and hips. She opined, “Based on my examination, work-related

 activities are affected due to above-mentioned problems.” Id. at 436. Upon examination, she

 noted that Plaintiff’s range of motion at C-spine and LS spine was restricted. Id. at 435. He was

 without edema. Id. Range of motion at his hips caused discomfort and at his knees caused pain.

 Id. Sensory examination to pinprick, touch, and vibration is diminished in stocking distribution.

 Id. She noted that Plaintiff was using a cane, “which is mandatory.” Id. She also noted that

 Plaintiff “cannot stand for more than five minutes.” Id. However, it is not clear whether that is

 her opinion or if it is what Plaintiff reported. To the extent that it is Dr. Oza’s opinion, it is

 conclusory and therefore, properly discounted by the ALJ. White v. Comm’r of Soc. Sec., 572 F.3d

 272, 286 (6th Cir. 2009) (citing Buxton v. Halter, 246 F.3d 762, 773 (6th Cir.2001)) (“Conclusory

 statements from physicians are properly discounted by ALJs.”). Furthermore, the ALJ reasonably

 discounted Dr. Oza’s opinions because, as the ALJ correctly observed, Dr. Oza gave very few

 specific recommendations regarding Plaintiff’s work-related functional limitations.

        Finally, the ALJ reasonably discounted Dr. Koren and Ms. Smith’s opinion that Plaintiff

 could only sit for ten to fifteen minutes at a time for a total of thirty minutes because it was not

 consistent with Plaintiff’s behavior at the hearing, where he sat for over forty minutes. (Doc. #9,

 PageID #1054). See Sorrell v. Comm’r of Soc. Sec., 656 F. App’x 162, 171 (6th Cir. 2016) (citing

 Martin v. Sec’y of Health and Human Servs., 735 F.2d 1008, 1010 (6th Cir. 1984) (“observations


                                                 10
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 11 of 12 PAGEID #: 1855




 of a claimant’s behavior at a hearing are ‘material, relevant, and admissible’ factors for the ALJ’s

 consideration.”); Singleton v. Astrue, 832 F.Supp.2d 864, 872-73 (S.D. Ohio 2011) (finding it was

 permissible for the ALJ to discredit Plaintiff’s testimony based, in part, on inconsistencies between

 medical evidence, Plaintiff’s testimony, and ALJ’s observations at hearing).

        In sum, the ALJ provided clear rationale, supported by substantial evidence, for assigning

 little weight to the opinions of Dr. Koren and Ms. Smith.

                        IT IS THEREFORE RECOMMENDED THAT:

        1.       The ALJ’s partial non-disability decision be affirmed; and

        2.       The case be terminated on the Court’s docket.



 July 27, 2021                                          s/Peter B. Silvain, Jr.
                                                        Peter B. Silvain, Jr.
                                                        United States Magistrate Judge




                                                  11
Case: 3:20-cv-00185-MJN-PBS Doc #: 23 Filed: 07/27/21 Page: 12 of 12 PAGEID #: 1856




                              NOTICE REGARDING OBJECTIONS

          Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

 to the proposed findings and recommendations within FOURTEEN days after being served with

 this Report and Recommendations. Such objections shall specify the portions of the Report

 objected to and shall be accompanied by a memorandum of law in support of the objections. If

 the Report and Recommendation is based in whole or in part upon matters occurring of record at

 an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or

 such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless

 the assigned District Judge otherwise directs. A party may respond to another party’s objections

 within FOURTEEN days after being served with a copy thereof.

          Failure to make objections in accordance with this procedure may forfeit rights on appeal.

 See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

 1981).




                                                  12
